Case: 4:20-cv-01599-HEA Doc. #: 16 Filed: 03/29/21 Page: 1 of 10 PageID #: 408




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MISSOURI
                      EASTERN DIVISION
BEN SCOFIELD,                    )
                                 )
     Plaintiff,                  )
                                 )
v.                               )   CASE NO: 4:20CV01599 HEA
                                 )
WSTR HOLDINGS, INC., D/B/A       )
BIG DOG TREESTANDS, INC.,        )
                                 )
     Defendant.                  )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff’s Motion to Remand, [Doc. No.

13]. Defendant opposes the Motion. For the reasons set forth below, the motion

will be denied.

                                 BACKGROUND

      This case is a refiling of State Court case #17JE-CC00227, which was a

product liability case filed against Defendants WSTR and Buchheit. Buchheit is

the seller of the subject climbing stick. Buchheit repeatedly requested dismissal

based on it being an “innocent seller” of the allegedly defective product. Plaintiff

refused and Buchheit sought summary judgment, which was denied by the State

Court due to a procedural error regarding the requirements of the section 537.762

and lack of sworn testimony on certain issues. Plaintiff voluntarily dismissed
Case: 4:20-cv-01599-HEA Doc. #: 16 Filed: 03/29/21 Page: 2 of 10 PageID #: 409




Buchheit from the original lawsuit on February 7, 2020. Plaintiff acknowledged in

his motion, that he waited until after more than a year after Buchheit was a named

defendant before voluntary dismissal to prevent Defendant from the right to

removal to federal court. Defendant WSTR filed a motion for summary judgment

on the merits based on the fact that Plaintiff failed to meet his burden of proof for

his product liability claims on April 14, 2020. One day later, Plaintiff dismissed his

entire cause of action. The order of dismissal of the prior case was issued on April

17, 2020.

      Plaintiff again named Buchheit as a defendant upon refiling his case on

April 16, 2020 in the State Court. Defense counsel immediately requested Plaintiff

dismiss Buchheit as it had voluntarily dismissed it from the prior case. Plaintiff

refused to dismiss Buchheit unless Defendant agreed to waive its right to remove

this case to federal court. Buchheit proceeded with filing a Motion to Dismiss

based on section 537.762, of the Missouri Revised Statutes, demonstrating that

each requirement of the statute was met requiring its dismissal as an “innocent

seller.” This included provided evidence that the manufacturing Defendant was

before the court from whom total recover may be had for Plaintiff’s entire claim.

Defendant WSTR provided its declaration page for liability insurance, which

applies to Plaintiff’s claims, with $5,000,000 of applicable insurance coverage.

Plaintiff did not file a responsive memorandum to Buchheit’s motion and did not


                                           2
Case: 4:20-cv-01599-HEA Doc. #: 16 Filed: 03/29/21 Page: 3 of 10 PageID #: 410




oppose the relief sought by Buchheit. After oral argument wherein Plaintiff did not

oppose the relief sought by Buchheit, the State Court entered an Order dismissing

Buchheit from the refiled case pursuant to the “innocent seller” statute on October

30, 2020. Defendant removed this matter to this Court upon the dismissal of the

diversity-destroying defendant as permitted under 28 U.S.C. § 1446(b)(3).

                                   DISCUSSION

      A defendant may remove an action from state court if the federal court has

original jurisdiction over the action. 28 U.S.C. § 1441. For federal diversity

jurisdiction to exist under 28 U.S.C. § 1332(a)(1), there must be complete

diversity of citizenship, i.e., “no defendant holds citizenship in the same state

where any plaintiff holds citizenship.” OnePoint Sols., LLC v. Borchert, 486 F.3d

342, 346 (8th Cir. 2007). Removal statutes are strictly construed, and any doubts

about the propriety of removal are resolved in favor of remand. In re Business

Men’s Assurance Co. of Am., 992 F.2d 181, 183 (8th Cir. 1993).

      Plaintiff relies on the voluntary/nonvoluntary dismissal doctrine for remand.

Under the “voluntary-nonvoluntary rule” adopted by the Eighth Circuit, a case that

is non-removable on its initial pleadings for lack of diversity can only become

removable pursuant to a voluntary act of the plaintiff. See In re Iowa Mfg. Co., 747

F.2d at 463-64; Power v. Norfolk Ry. Co., 778 F. Supp. 468, 469-70 (E.D. Mo

1991); Machinsky v. Johnson and Johnson Medical, Inc., 868 F. Supp. 269, 270


                                           3
Case: 4:20-cv-01599-HEA Doc. #: 16 Filed: 03/29/21 Page: 4 of 10 PageID #: 411




(E.D.Mo. 1994). The Supreme Court developed the standard “voluntary-

involuntary” rule for evaluating removability in Powers v. Chesapeake & Ohio

Ry., 169 U.S. 92, 99-101 (1898). The rule requires that a case remain in state court

unless a “voluntary” act by the plaintiff brings about such a change in

circumstances that makes the suit removable. Whitcomb v. Smithson, 175 U.S. 635,

638 (1900); Ushman by Ushman v. Sterling Drug, Inc., 681 F. Supp. 1331 (C.D.

Ill. 1988); Drost Equipment, Inc. v. Ford Motor Co., 605 F. Supp. 94, 95 (S.D.

Iowa 1985). The rule provides for a litmus test:

      If the dismissal of a defendant in state court creates complete diversity
      between all parties so that the case may be removed to federal court, the
      propriety of removal is determined according to whether the dismissal was
      voluntary or involuntary with respect to the plaintiff. In other words, if the
      plaintiff voluntarily dismisses the non-diverse defendant, the case may be
      removed. Removal is improper, however, if the dismissal of that resident
      defendant was involuntary.

In re Iowa Mfg. Co. of Cedar Rapids, 747 F.2d at 463. Plaintiff’s reliance on this

doctrine, however, is misplaced since the record establishes Buchheit was

fraudulently joined in both cases.

      The doctrine of fraudulent joinder is an exception to the complete diversity

rule. Under this doctrine, a defendant's right to remove an action based on diversity

jurisdiction cannot be defeated by the fraudulent joinder of a non-diverse or

resident defendant. Knudson v. Sys. Painters, Inc., 634 F.3d 968, 976 (8th Cir.

2011). Joinder of a defendant is fraudulent where “no reasonable basis in fact and


                                          4
Case: 4:20-cv-01599-HEA Doc. #: 16 Filed: 03/29/21 Page: 5 of 10 PageID #: 412




law” exists to support claims asserted against that defendant. In such a situation,

dismissal of the fraudulently joined defendant is proper. Thompson v. R.J.

Reynolds Tobacco Co., 760 F.3d 913, 915(8th Cir. 2014). The removing party

bears the burden of proving that joinder was fraudulent. Filla v. Norfolk S. Ry. Co.,

336 F.3d 806, 808 (8th Cir. 2003).

      In determining whether a defendant was fraudulently joined, the Court must

decide “whether there is arguably a reasonable basis for predicting that the state

law might impose liability based upon the facts involved.” Id. at 811. This question

turns on whether the plaintiff might have a “colorable” claim against the resident

defendant. Junk v. Terminix Int'l Co., 628 F.3d 439, 446 (8th Cir. 2010). In making

the prediction as to whether state law might impose liability based on the facts

alleged, “the district court should resolve all facts and ambiguities in the current

controlling substantive law in the plaintiff's favor.” Filla, 336 F.3d at 811. Where

the sufficiency of the plaintiff's claim is questionable, “the better practice is for the

federal court not to decide the doubtful question in connection with a motion to

remand but simply to remand the case and leave the question for the state courts to

decide.” Id.

      Under Missouri law, a plaintiff may bring a products liability claim against a

defendant, situated anywhere in the chain of commerce, if the defendant




                                            5
Case: 4:20-cv-01599-HEA Doc. #: 16 Filed: 03/29/21 Page: 6 of 10 PageID #: 413




transferred the product, the product was used in a manner reasonably anticipated,

and either:

      (a) [t]he product was then in a defective condition unreasonably dangerous
      when put to a reasonably anticipated use, and the plaintiff was damaged as a
      direct result of such defective condition as existed when the product was
      sold; or

      (b) [t]he product was then unreasonably dangerous when put to a reasonably
      anticipated use without knowledge of its characteristics, and the plaintiff was
      damaged as a direct result of the product being sold without an adequate
      warning.

Mo.Rev.Stat § 537.760.

      Under Missouri’s Innocent Seller statute, however, “[a] defendant whose

liability is based solely on his status as a seller in the stream of commerce may be

dismissed from a products liability claim” so long as “another defendant, including

the manufacturer, is properly before the court and from whom total recovery may

be had for plaintiff's claim.” Mo.Rev.Stat. § 537.762.

      The Missouri Supreme Court has held that “inherent in the statute is a

substantive public policy choice of significant importance” and that it was “clear

that [the Missouri] legislature sought to protect ‘innocent’ wholesalers and retailers

from the perils of products liability claims, both procedurally and substantively by

section 537.762.” Gramex Corp. v. Green Supply, Inc., 89 S.W.3d 432, 445–46

(Mo. 2002). Therefore, “to the extent that a plaintiff can otherwise obtain




                                          6
Case: 4:20-cv-01599-HEA Doc. #: 16 Filed: 03/29/21 Page: 7 of 10 PageID #: 414




‘total recovery,’ all liability of a downstream seller who would otherwise be jointly

and severally liable to plaintiff for damages and subject to contribution from the

other defendants, is shifted to upstream defendants, including the manufacturer.”

Id. at 445. Because the dismissal provisions of the statute are substantive in nature,

federal courts sitting in diversity must apply it. 28 U.S.C. § 1652; Erie R. Co. v.

Tompkins, 304 U.S. 64 (1938).

      The Missouri legislature recently amended the statute to remove §

537.762(6), which stated:

      No order of dismissal under this section shall operate to divest a court of
      venue or jurisdiction otherwise proper at the time the action was
      commenced. A defendant dismissed pursuant to this section shall be
      considered to remain a party to such action only for such purposes.


Mo.Rev.Stat. § 537.762(6) (2018). But the legislature retained the last provision of

the statute, which states that “[a]n order of dismissal under this statute is

interlocutory in nature and may be set aside for good cause at any time prior to

disposition.” Mo.Rev.Stat. § 537.762(7) (2018). The provision was renumbered

and is now Mo. Rev. Stat. § 537.762(6).

      The parties disagree about the impact of the 2019 amendment. Specifically,

the parties disagree as to whether the seller remains a functional party because the

dismissal is interlocutory, and the party can be reinstated for good cause. The




                                           7
Case: 4:20-cv-01599-HEA Doc. #: 16 Filed: 03/29/21 Page: 8 of 10 PageID #: 415




parties also disagree about whether a defense based on the statute can be the basis

for fraudulent joinder.

      In Block v. Toyota Motor Corp., 665 F.3d 944 (8th Cir. 2011), the Eighth

Circuit held that Minnesota’s Innocent Seller statute could provide the basis for

fraudulent joinder. The Minnesota statute “mandates dismissal of strict liability

claims against nonmanufacturers where the nonmanufacturer provides the identity

of the manufacturer, unless the plaintiff shows that the nonmanufacturer falls into

one of three exceptions.” Id. (citing Minn. Stat. § 544.41 subdiv. 3). “If no

exception applies, dismissal is mandatory but ‘[t]he plaintiff may at any time

subsequent to dismissal move to vacate the order of dismissal and reinstate the ...

defendant’ where it can show an inability to recover against the manufacturer.” Id.

(citing Minn. Stat. § 544.41 subdiv. 2). The Eighth Circuit held that the statute

could be a basis for fraudulent joinder, notwithstanding that the seller could

theoretically be reinstated as a party.

      In arriving at this conclusion, the Eighth Circuit specifically contrasted the

Minnesota statute with the former version of the Missouri statute, which provided

that a dismissed seller “remain[ed] a party for jurisdiction purposes.” Id. at 949.

However, this distinguishing language of the Missouri statute was removed as part

of the 2019 amendment. The current Missouri Innocent Seller statute is




                                          8
Case: 4:20-cv-01599-HEA Doc. #: 16 Filed: 03/29/21 Page: 9 of 10 PageID #: 416




substantively similar to the Minnesota statute, and Block’s holding therefore

applies with equal force.

     Missouri’s Innocent Seller statute may serve as the basis for a finding of

fraudulent joinder. The Court, therefore, concludes that the statute unambiguously

precluded Plaintiff’s claim against Buchheit.

      Plaintiff’s complaint against Buchheit was based solely on its status as a

seller in the stream of commerce. Since WSTR is properly before this Court and

total recovery for Plaintiff’s claim may be had against it, as evidenced by the

insurance declaration, Buchheit was fraudulently joined and this case became

removable upon the uncontested dismissal of Buchheit and Plaintiff’s motion for

remand will be denied.

                                  CONCLUSION

      Based upon the foregoing analysis, Plaintiff’s Motion to Remand will be

denied.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand, [Doc. No.




                                          9
Case: 4:20-cv-01599-HEA Doc. #: 16 Filed: 03/29/21 Page: 10 of 10 PageID #: 417




13] is DENIED.

     Dated this 29th day of March, 2021.




                              ________________________________
                                HENRY EDWARD AUTREY
                              UNITED STATES DISTRICT JUDGE




                                      10
